Citation Nr: 1637709	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  07-26 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected left thigh disability.  

2.  Entitlement to service connection for headaches, to include as secondary to service-connected left thigh disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 and June 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The May 2006 rating decision denied service connection for right leg, headaches and psychiatric disorders; the Veteran timely appealed those issues.  Likewise, the June 2007 rating decision awarded service connection for a left thigh disability and the Veteran timely appealed the assigned evaluation of that disability; the TDIU issue stems from this initial increased evaluation claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a Board hearing in July 2011; a transcript of that hearing is associated with the claims file.

This case was remanded initially in June 2012.  It was returned to the Board in January 2014, at which time the Board remanded the psychiatric, headaches and TDIU claims for additional development.  Those have been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

Additionally, in the January 2014 decision, the Board denied service connection for the right leg disorder and an initial increased evaluation for the Veteran's left thigh disability.  The Veteran initially appealed the January 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  However, in a June 2014 order, the Court dismissed the Veteran's appeal of the January 2014 Board decision.  Consequently, the January 2014 Board decision regarding the right leg disorder and left thigh disability is final.  

Since the January 2014 Board decision, the Veteran has filed several statements regarding a request for back pay respecting his left thigh disability back to March 2004.  The Veteran's left thigh disability is service connected effective March 14, 2005.  However, there are no freestanding earlier effective date claims.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision).  

In this case, the assigned effective date for the award of service connection for the Veteran's left thigh disability (in this case, March 14, 2005) became final one year following the June 2007 rating decision.  Accordingly, the Veteran's sole recourse is to file the appropriate CUE motion with the AOJ regarding the assigned effective date in the June 2007 rating decision regarding the award of service connection for his left thigh disability prior to March 14, 2005.  

As the Veteran has not filed the appropriate CUE motions with either the RO or the Board respecting the final decisions noted above, the Board will not address at this time the Veteran's statements regarding any back pay he believes that he is entitled to respecting his left thigh disability.  

As a final initial matter, the issue of whether new and material evidence has been received respecting a claim of service connection a right leg disorder, to include as secondary to service-connected left thigh disability, has been raised in a November 14, 2014 Supplemental Claim, VA Form 21-526b, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

During the previous remand, in August 2014, the Veteran submitted an Authorization and Consent to Release Information to VA, VA Form 21-4142, indicating continued treatment with the Richmond VA Medical Center; Vascular Surgery Clinic, a private facility; and, Dr. B.I.M., who appears to be a private treatment provider.  

The Board notes that the most recent Richmond VA Medical Center records in the claims file are from July 2012.  Additionally, it does not appear that any attempts to obtain the noted records from either the Vascular Surgery Clinic or Dr. B.I.M. have been made.  

Consequently, the Board must conclude that there are outstanding identified VA and private treatment records and, therefore, a remand is necessary in order to obtain those records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Richmond VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric, headaches, and left thigh disabilities, which is not already of record, to particularly include Vascular Surgery Clinic and Dr. B.I.M., as noted in the August 2014 VA Form 21-4142.   After securing the necessary releases, attempt to obtain those identified treatment records.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for psychiatric and headaches disorders, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

